       Case 1:18-cv-12089-CM-GWG Document 108 Filed 07/07/"2.U t-'a~e
                                                                  .1 u, L
        Case 1:18-cv-12089-CM-GWG Document 109 Filed 07/07/20 Page
                                                                j   1 of 2
                                                                                   I


USDC SDNY
                                     MERANTZ
DOCUMENT
ELECTRO~ICALLY FILED
DOC#:
       ----~--,..--
DATE FILED:
           ----._,..~--=-.:!~-                                                      July 7, 2020


  VIA ECF

 The Honorable Colleen McMahon
 U.S. District Court for the Southern District of New York
 Daniel Patrick Moynihan U.S. Courthouse
 500 Pearl Street - Room 2550
 New York, New York 10007


        Re: In re Allergan PLC Securities Litigation, No. 18 Civ. 12089 (CM) (the "Action")
        - Adjustment to Class Certification Briefing Schedule

 Dear Chief Judge McMahon,

        My firm, Pomerantz LLP, is Lead Counsel to Lead Plaintiff in the above-referenced
 Action. We write to request that the Court permit the parties to make a minor adjustment to the
 class certification briefing schedule. This adjudgment would not impact when the motion
 becomes fully briefed for the Court.

         On January 31 , 2020, Lead Plaintiff filed its motion to certify the class. Based on the
 scheduling order that the Court entered on December 4, 2019 (ECF No. 88), as modified by the
 Court due to the COVID-19 public health emergency, Defendants' opposition to that motion is
 due on July 22, 2020, and Lead Plaintiffs reply brief is due on August 19, 2020. The Parties
 request that the Court allow Defendants to file their opposition brief on July 28, 2020, with Lead
 Plaintiffs reply deadline staying unchanged as August 19, 2020.
         The reason for this request is that Lead Plaintiff would like to postpone its deposition,
 currently scheduled for July 8, 2020, by one week due to an unforeseen is~ue arising out of
 matters related to the COVID-19 public health emergency. As this would result in Defendants
 having to oppose class certification only one week later, the Parties have coop~ratively agreed to
 a compromise allowing Defendants an additional week to file their opposition, The deadline for
 Lead Plaintiffs reply brief would remain unchanged. Accordingly, this request would not alter
 the date by which the motion is full y briefed for the Court.



     600 Third Avenue New York. . New York 10016 lei · 2 2 6611100 'N\'Ml.pomeran~zlawcom
      Case 1:18-cv-12089-CM-GWG Document 108 Filed 07/07/20 Par Z ot Z
        Case 1:18-cv-12089-CM-GWG Document 109 Filed 07/07/20 Page 2 of 2


                                                                            "'
                            POMERANTZ                                   !   r




Hon. Colleen McMahon
July 7, 2020
Page 2


         Lead Plaintiff thanks the Court for its consideration of this request.


                                                                Respectfully submittL,
                                                                                     I
                                                                Isl Murielle Steven 1#alsh
                                                                Murielle J. Steven Jalsh



cc:      Counsel of Record (via ECF)




IT IS SO ORDERED:



Dated:     '7P ,         2020
                                                         Hon. Colleen McMahon, Chie l Judge
